                                                                                         212 571 0392           P.002
                          Case 1:19-mj-05056-UA Document 11 Filed 06/14/19 Page 1 of 1

Federal Defenders                                                                                         Southern District
                                                                        52 Duane Street•10th Floo~ New York, NY 10007
OF NEW YORK, INC.                                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                     Southan Di:uria qf New Yorlt
David E. Patton                                                                                          J~n,rifn L Br,n;,11
Extc:Utive Drrecwr                                                                                       ~•m~
and Attorney-in-Chl4



                                                                   June 13, 2019
           VIA FACSIMILE
           Honorable Judge Katherine H. Parker
           United States Magistrate Judge
           South em District of New York
           500 Pearl Street
           New York, New York 10007

           Re:       United States v. Deey37.en Abdulla
                       19 Mag. 5056 (U A)

           Honorable Judge Parker:

                   I write with the consent of the Government to respectfully request that the Court
           extend the deadline for securing three cosigners on Mr. Abdulla's bond by one week, until
           Thursday, June 20th, 2019.

                  On June 6, 2019, Magistrate Judge Gabriel W, Gorenstein released Mr. Abdulla on
           his own signature and imposed the following bail conditions, inter alia: a $50,000 personal
           recognizance bond, cosigned by three financially responsible persons; travel restricted to
           SDNY/EDNY; surrender of all travel documents with no new applications; pretrial
           supervision and curfew enforced by electronic monitoring as directed by Pretrial Services.
           Mr. Abdulla's bail conditions were to be met by Thursday, Jun~ 13, 2019.

                 We respectfully ask for an additional week to schedule cosigner interviews with the
           Government and secure three cosigners to the bond.

                     Thank you for your consideration of this matter.

                                                                   Respectfully s,~bmitted,      /
                                                                        ~~~
                                                                   Mark Gombiner
                                                                   Assistant Federal Defender
                                                                   (212) 417-8718
                                            SO ORDERED:




                                            }IQNQRADLR }uN'rlr-ry/l_oyNE H. PARI<ER
                                            UNITED STATES MAGISTRATE JUDGE

           cc:       AUSA Nathan Rehn (by e-mail)
